Mr. Justice CAMPBELL
delivered the opinion of the court.,
This case comes before this court upon a certificate of the judges of the Circuit Court of the United States for the southern district of New York, of their division in opinion upon questions-arising in-the trial of the cause in that court.
It is an action against thfe owners of a steam ferry boat, plying between the cities of New York and Brooklyn, for the transportation of passengers, by the plaintiff, a passenger, who suffered an injury in consequence of a collision between two ■' boats belonging to the defendants, and Which was attributable to the mismanagement of the servants and agents to whom. their navigation was intrusted.'
The declaration charges, that the plaintiff was wounded on the head by a blow from a piece of iron that had been broken off the boat on which he was a passenger, in the collision, and thrown against him. That, in consequence of the wound, his brain was affected and injured, so that his understanding and memory were impaired. That for some time he. was insensible, and his life despaired of; and before his recovery, he suffered much mental and bodily pain. That he was detained in New York, at a distance from his home, and subjected tcmuch expense about his care, support, and maintenance, and- had been hindered and prevented for a long period from transacting and attending to his necessary and lawful affairs, by him during all that time, to bo performed and transacted; and lost and was deprived of great gains, profits, and advantages, which he might and otherwise would have derived and acquired. , -
The plea was the general issue.
. Upon the trial, the plaintiff offered to prove, “ that before and up to and 'at the time of the alleged injury, the particular business in which he was engaged was that of a distiller and manufacturer of turpentine,, and that he was-largely and extensively engaged - in thpt business.” The plaintiff also'offered “to prove, hy a.physician who had attended thfe plaintiff, that, when the plaintiff, after his convalescence, left New York to return to North Carolina, he (plaintiff) could not safely attend to any business or occupation, and that the witness deemed it imprudent and indiscreet for the plaintiff thenceforth to devote himself to any business.” To this evidence the defendants’ *44counsel objected, on the ground that the declaration of the plaintiff did not contain any specification of such business, or of its nature or extent, or contain any statement that the plaintiff was obliged or did relinquish or abandon the same. The judges were divided in opinion as to the admissibility of such evidence, and have certified the questions for the decision of this court.
The precise object for which this evidence was adduced is not stated in the certificate of the judges; but if the evidence tends to support any issue between' the parties, or has a direct connection with other evidence competent to maintain the averments of the declaration* either to illustrate its meaning or to ascertain its probative effect, it cannot be rejected as impertinent, or as founded upon matter that does not appear in the pleadings of the cause.' The evidence objected to conduces to prove that the plaintiff was seriously injured; that he had been confined in New York, at a distance from his home,' and had incurred expense in consequence. That, before that time, he had been concerned in conducting a business that required a degree of mental and bodily vigor, and that his time was of some pecuniary value; or, that he had suffered- a loss of some profit; and that, after some detention in New York, he had returned to his house in an infirm condition — so infirm that his medical- attendant and adviser deemed him incapable of pursuing any ordinary business or occupation, and had advised him to abstain from personal exertion. ‘
This evidence would certainly assist a jury to determine that the plaintiff had sustained an injury of no slight character— an injury to his person, and -which was followed by expense, suffering, and loss of time, which had for him a pecuniary value.
These were the -direct and necessary consequences of the injury, and sustained strictly and almost exclusively as an effect from it. This evidence may have an application without any inquiry into any remote or .contingent consequences which could, not have been foreseen^ or which were peculiar to the circumstances or condition of the plaintiff The record does not inform us that the evidence was designed to aid in such irrelevant inquiries, and wé cannot presume that, if admitted, the court would allow any misconstruction of its legal import, or any use of it by the jury, contrary to law.
The opinion of the court is, that the.evidencé is competent, and we direct that the certificate to the Circuit Court shall be inade accordingly.